DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the preliminary amendment filed on 01/29/2021. As directed by the amendment: claims 1, 4, 6, 23, and 26 have been amended, claims 3, 7 – 22, 25, and 27 – 86 have been cancelled and claim 87 have been added.  Thus, claims 1 – 2, 4 – 6, 23 – 24, 26, and 87 are presently pending in this application. The Office affirms that no new matter has been added to the disclosure. 
Claim Objections
Claims 1 is objected to because of the following informalities:
In regards to claim 1, ll 3, “embolisation device” should read as “embolization device”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regards to claim 24, it fails to further limit claim 23 because claim 24 recites “clamping the at least one of the plurality of flexible bristles between two opposing sides of the tube wall and claim 23 recites “a portion of the at least one of the plurality of flexible bristles is clamped between two opposing sides of the tube wall”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2, 4 – 5, 23 – 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al (US 5911717 A), herein referenced to as “Jacobsen” in view of Janardhan et al (US 8715314 B1), herein referenced to as “Janardhan”.
	In regards to claim 1, Jacobsen discloses: An embolization device (see Fig. 3, col. 3, ll 42 – 63) for promoting clot formation in a bodily lumen (see col. 3, ll 42 – 63, the device is thrombogenic and promotes clotting) and having a contracted delivery configuration (the device is compressed when delivered through a catheter 12, see Fig. 2) and an expanded deployed configuration (the device expands into the lumen when released from the catheter 12, see Fig. 2), the embolisation device (see Fig. 3, col. 3, ll 42 – 63) comprising: a stem 32 (see Fig. 3, col. 3, ll 42 – 63) comprising a tube (see col. 3, ll 5 – 16) having a tube wall (see col. 3, ll 5 – 16, as the wire can be a tube, it thus has a tube wall); and a plurality of flexible bristles 44 (see Fig. 3, col. 3, ll 42 – 63) extending radially outwardly from the tube 32 (the bristles extended radially outward as seen in Fig. 3), wherein at least one of the plurality of flexible bristles 44 penetrates through the tube wall (via slits 36, the bristles penetrate the tube wall of 32 by being tied into the tube, see col. 3, ll 58 – 62). Jacobsen does not explicitly disclose: wherein the tube is formed from a shrinkable material, and, optionally, a heat or chemically shrinkable material.
	However, Janardhan in a similar field of invention teaches an embolization device (see Figs. 20A) with a tube (see col. 135 – 136, ll 51 – 16). Janardhan further teaches wherein the tube is formed from a shrinkable material, and, optionally, a heat (the tube is a heat-shrink tube made of PTFE, which according to the applicant’s specification, see page 22, ll 30 – 35) or chemically (for the purpose of prior art examination, since this is an alternative, chemically shrinkable material will not be examined by the Office) shrinkable material. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacobsen to incorporate the teachings of Janardhan and have the tube formed from a shrinkable material, and, optionally, a heat. Motivation for such can be found in Janardhan as a heat-setting a material will reduce the risk of material flaking and have the outer surface be more uniform (see col. 135 – 136, ll 51 – 16). 
In regards to claim 2, the combination of Jacobsen and Janardhan teaches: The embolization device of claim 1, see 103 rejection above. Jacobsen further discloses: wherein a portion of the at least one of the plurality of flexible bristles 44 is clamped between two opposing sides of the tube wall 32 (see col. 3, ll 58 – 62 a portion of the bristles is clamped between two opposing sides of the tube wall, the interior and exterior sides, as by being held in the slits 36).
(as the tube of Jacobsen is modified by Janardhan to be able to shrink, when it does so the flexible bristles would be clamped on the portion between the two opposing sides of the tube wall, the interior and exterior sides, within their slits 36).
In regards to claim 5, the combination of Jacobsen and Janardhan teaches: The embolization device of claim 4, see 103 rejection above.  Janardhan further teaches: wherein the tube is shrunk in a radial direction of the tube (see col. 135 – 136, ll 51 – 16, as the tube shrinks amongst the diameter, as it is noted that heat-shrink tube could increases the overall diameter of the device).
In regards to claim 23, Jacobsen discloses: A method of manufacturing (see col. 1, ll 45 – 49) an embolization device (see Fig. 3, col. 3, ll 42 – 63) for promoting clot formation in a bodily lumen (see col. 3, ll 42 – 63, the device is thrombogenic and promotes clotting) and having a contracted delivery configuration (the device is compressed when delivered through a catheter 12, see Fig. 2) and an expanded deployed configuration (the device expands into the lumen when released from the catheter 12, see Fig. 2), the method comprising: providing a stem 32 (see Fig. 3, col. 3, ll 42 – 63) comprising a tube (see col. 3, ll 5 – 16) having a tube wall (see col. 3, ll 5 – 16, as the wire can be a tube, it thus has a tube wall); and providing a plurality of flexible bristles 44 (see Fig. 3, col. 3, ll 42 – 63) such that they extend radially outwardly from the tube 32 (the bristles extended radially outward as seen in Fig. 3), wherein at least one of the plurality of flexible 44 bristles penetrates through the tube wall (via slits 36, the bristles penetrate the tube wall of 32 by being tied into the tube, see col. 3, ll 58 – 62). Jacobsen does not explicitly disclose: further comprising shrinking the tube such that a portion of the at least one of the plurality of flexible bristles is clamped between two opposing sides of the tube wall.
(see Figs. 20A, col. 135 – 136, ll 51 – 16) with a tube (see col. 135 – 136, ll 51 – 16). Janardhan further teaches: further comprising shrinking (the tube is a heat-shrink tube made of PTFE, which according to the applicant’s specification, see page 22, ll 30 – 35). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacobsen to incorporate the teachings of Janardhan and further comprising shrinking. Motivation for such can be found in Janardhan as a heat-setting and shrinking material will reduce the risk of material flaking and have the outer surface be more uniform (see col. 135 – 136, ll 51 – 16). 
The combination of Jacobsen and Janardhan further teaches: such that a portion of the at least one of the plurality of flexible bristles is clamped between two opposing sides of the tube wall (as the tube of Jacobsen is modified by Janardhan to be able to shrink, when it does so the flexible bristles would be clamped on the portion between the two opposing sides of the tube wall, the interior and exterior sides, within their slits 36). 
In regards to claim 24, the combination of Jacobsen and Janardhan teaches: The method of Claim 23, see 103 rejection above. The combination of Jacobsen and Janardhan further teaches: comprising clamping the at least one of the plurality of flexible bristles between two opposing sides of the tube wall (as the tube of Jacobsen is modified by Janardhan to be able to shrink, a portion of the bristles is clamped between two opposing sides of the tube wall, the interior and exterior sides, as by being held in the slits 36 when the tube shrinks). 
In regards to claim 25, the combination of Jacobsen and Janardhan teaches: The method of Claim 23, see 103 rejection above. Janardhan further teaches: wherein the tube is shrunk in a radial direction of the tube (see col. 135 – 136, ll 51 – 16, as the tube shrinks amongst the diameter, as it is noted that heat-shrink tube could increases the overall diameter of the device).
Claims 1, 6, 23, and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Soletti et al (US 20140058194 A1), herein referenced to as “Soletti”.
In regards to claims 1 and 6, Jacobsen discloses: An embolization device (see Fig. 3, col. 3, ll 42 – 63) for promoting clot formation in a bodily lumen (see col. 3, ll 42 – 63, the device is thrombogenic and promotes clotting) and having a contracted delivery configuration (the device is compressed when delivered through a catheter 12, see Fig. 2) and an expanded deployed configuration (the device expands into the lumen when released from the catheter 12, see Fig. 2), the embolisation device (see Fig. 3, col. 3, ll 42 – 63) comprising: a stem 32 (see Fig. 3, col. 3, ll 42 – 63) comprising a tube (see col. 3, ll 5 – 16) having a tube wall (see col. 3, ll 5 – 16, as the wire can be a tube, it thus has a tube wall); and a plurality of flexible bristles 44 (see Fig. 3, col. 3, ll 42 – 63) extending radially outwardly from the tube 32 (the bristles extended radially outward as seen in Fig. 3), wherein at least one of the plurality of flexible bristles 44 penetrates through the tube wall (via slits 36, the bristles penetrate the tube wall of 32 by being tied into the tube, see col. 3, ll 58 – 62). Jacobsen does not explicitly disclose: wherein the tube is formed from a shrinkable material, and, optionally, a heat or chemically shrinkable material and wherein the tube is mechanically compressed in a radial direction such that a portion of the at least one of the plurality of flexible bristles is clamped between two opposing sides of the tube wall, and, optionally, wherein the tube is mechanically compressed by crimping..
	However, Soletti in a similar field of invention teaches a medical device (see Figs. 1 and 10A – 10B) and a tube 340 (see Figs. 10A – 10B). Soletti further teaches: wherein the tube is formed from a shrinkable material (see Figs. 10A – 10B, [0146] – [0148], the tube is capable of being compressed and is made of PTFE, see [0008]) and wherein the tube is mechanically compressed in a radial direction (see Figs. 10A – 10B, [0146] – [0148], the mandrel 1051 compresses the tube 340 by pressing against it when the mandrel rotates and expands and this compression is done in a radial direction). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jacobsen and Janardhan to incorporate the teachings of Soletti and have an embolization device further comprising wherein the tube is mechanically compressed in a radial direction. Motivation for such can be found in Soletti as this mandrel compression of the tube can determine the diameter of the tube itself by expanding the mandrel further so that the tube will become larger, and this process can be used as to test how the tube would interact in relation to expansion forces within the body (see [0149]).
The combination of Jacobsen and Soletti further teaches: such that a portion of the at least one of the plurality of flexible bristles is clamped between two opposing sides of the tube wall (as with Jacobsen’s tube and bristles being modified with the compression of Soletti, this would cause the flexible bristles of Jacobsen to be pressed against the inner opposing side of the tube wall and still be held within the slits thus being clamped between the inner and outer opposing sides of the tube wall). And optionally, wherein the tube is mechanically compressed by crimping (since this is an optional limitation, it is not required to be taught in the prior art). 
In regards to claims 23 and 87, Jacobsen discloses: A method of manufacturing (see col. 1, ll 45 – 49) an embolization device (see Fig. 3, col. 3, ll 42 – 63) for promoting clot formation in a bodily lumen (see col. 3, ll 42 – 63, the device is thrombogenic and promotes clotting) and having a contracted delivery configuration (the device is compressed when delivered through a catheter 12, see Fig. 2) and an expanded deployed configuration (the device expands into the lumen when released from the catheter 12, see Fig. 2), the method comprising: providing a stem 32 (see Fig. 3, col. 3, ll 42 – 63) comprising a tube (see col. 3, ll 5 – 16) having a tube wall (see col. 3, ll 5 – 16, as the wire can be a tube, it thus has a tube wall); and providing a plurality of flexible bristles 44 (see Fig. 3, col. 3, ll 42 – 63) such that they extend radially outwardly from the tube 32 (the bristles extended radially outward as seen in Fig. 3), wherein at least one of the plurality of flexible 44 bristles penetrates through the tube wall (via slits 36, the bristles penetrate the tube wall of 32 by being tied into the tube, see col. 3, ll 58 – 62). Jacobsen does not explicitly disclose: further comprising mechanically compressing the tube such that a portion of the at least one of the plurality of flexible bristles is clamped between two opposing sides of the tube wall.
However, Soletti in a similar field of invention teaches a method of manufacturing (see Figs. 1 and 10A – 10B) and a tube 340 (see Figs. 10A – 10B). Soletti further teaches: further comprising mechanically compressing the tube (see Figs. 10A – 10B, [0146] – [0148], the mandrel 1051 compresses the tube 340 by pressing against it when the mandrel rotates and expands).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacobsen to incorporate the teachings of Soletti and have a method further comprising mechanically compressing the tube. Motivation for such can be found in Soletti as this mandrel compression of the tube can determine the diameter of the tube itself by (see [0149]).
The combination of Jacobsen and Soletti further teaches: wherein the tube is mechanically compressed in a radial direction such that a portion of the at least one of the plurality of flexible bristles is clamped between two opposing sides of the tube wall (as the method providing the parts from Jacobsen is combined with Soletti to include compressing of the Soletti, the compression is in a radial direction as shown in Fig. 10B of Soletti, and this would cause the flexible bristles of Jacobsen to be pressed against the inner opposing side of the tube wall and still be held within the slits thus being clamped between the inner and outer opposing sides of the tube wall). And optionally, wherein the tube is mechanically compressed by crimping (since this is an optional limitation, it is not required to be taught in the prior art).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/               Examiner, Art Unit 3771          

/KATHERINE H SCHWIKER/               Primary Examiner, Art Unit 3771